We have just ruled that § 3258 of the Code 1923 does not apply to review of the Court of Appeals on certiorari, and under the settled practice this court only reviews questions of law presented by the opinion of the Court of Appeals. Henry Walden v. State, 198 So. 261.
The opinion of the Court of Appeals states that the defendant's specially requested charges that were refused are "fairly and substantially covered by the court's oral charge, and by the numerous charges given at request of defendant."
The writ of certiorari is due to be denied, and the judgment of the Court of Appeals affirmed. It is so ordered.
Certiorari denied.
Judgment affirmed.
GARDNER, C. J., and THOMAS and KNIGHT, JJ., concur.